Raney, C. J. :
The plaintiff in error was tried by a jury at the -ÍM1 term, 1892, of the Circuit Court in Polk county, and found guilty of murder in the- first degree, and 'sentenced to be hung, for killing one William Powell.
There are six assignments of error. The fifth and 'sixth will be considered together, and are, the refusal of the judge to give to the jury certain instructions ‘asked by the prisoner. These instructions are as follows: 2d. The State must prove beyond a reasonable doubt every material allegation contained in the indictment, and if, after due consideration of all the evidence, there remains in your minds a reasonable doubt as to the proof of any one material allegation of the indictment, it will be your duty to acquit the prisoner. 8d. *333The court instructs you that by reasonable doubt is, meant that state of the case which after entire comparison and consideration of all the evidence, leaves, your minds in such a condition that you can not say-that you feel an abiding conviction to. a moral certain-, ty of the truth of every material allegation contained in the indictment against the defendant.
The judge had previously, in his general charge, in-, structed the jury that when a man is placed on trial charged with the violation of any of the criminal laws, of the State, he is presumed to. be innocent until proven guilty by competent testimony, and by this, rule they were to decide the case now in their hands, x x x _ The indictment in this case charges the. defendant with the killing of one William Powell, by-cutting him with a knife-, and that the alleged killing-was murder in the first degree, and you are instructed that if you believe from the- evidence beyond all reasonable. doubt that the defendant, in the county of1 Polk and State of Florida, at any time before the finding of the indictment (the day, month and year being-immaterial), cut and killed William Powell as charged in the indictment, and that the alleged killing was un-, lawful, malicious, willful and from a premeditated and. previously formed design on the part of the defendant to effect the death of him, the said William Pow-. ell, the defendant is guilty of murder in the first degree, and you should convict him accordingly. As to, all these facts you are to judge fr.Qjn.the evidence you. *334have heard * * * ., Now apply the law as laid down to yon and, after doing so, if you believe from the evidence beyond a reasonable doubt that the defendant is guilty of murder in the first degree, it is your duty to say so ; but if, after considering all the evidence in the case, you have a reasonable doubt as to the defendant’s guilt, it is your duty to give him the benefit of the doubt and acquit him ; but the doubt, before you can give the defendant the benefit of it, must be a reasonable, a sensible doubt, and not a mere possible doubt, and you must arrive at it from the evidence in the case. The judge had also, at the prisoner’s request, charged the jury that the defendant came before them clothed with the presumption of innocence which the law throws around him ; and that he was presumed to be innocent; until proved guilty, and that the State must satisfy them of his guilt beyond the effect of a reasonable doubt, else they must acquit him.
In so far as the rejected instructions assert that “ every material allegation ” of the indictment must be proved beyond a reasonable doubt, it is apparent that the same requirement is presented by the first three sentences of the charges given, as set out above, and that part of the fourth sentence which precedes the word “but,” wdiere it is used the second time. All of the material facts necessary to constitute the offense with which the prisoner was charged, and of which he has been convicted, are there stated, and it is clear *335that the meaning and effect of the stated parts of these instructions is that all of such' facts, and consequently each of them, must be proved beyond a reasonable doubt by the testimony before there can be a conviction. This principle has been extended by the trial judge even to the proof ot the venue, which is not the rule of this court. Warrace vs. State, 27 Fla., 362, 8 South. Rep., 748. We do not think the jury could have understood from the charge that proof of less than all would be sufficient. Having charged to this effect, the judge could not be required to repeat the same idea in a different form of language. Sherman vs. State, 17 Fla., 880; Pinson vs. State, 28 Fla., 735; Commonwealth vs. Costley, 118 Mass., 1, 22, 25; Kelley vs. Jackson, 6 Peters, 622.
Passing to the second of the refused instructions, we find the complaint to be the refusal to give a certain definition of a reasonable doubt-. It is not a case in which there has been no charge on the subject of a reasonable doubt. Moreover, unlike that of Lovett vs. State, 30 Fla., 142, 11 South. Rep., 350, it is not one in which an erroneous charge on the point has been given to the jury; on the contrary, there has been a charge on the subject,' properly preceded with full instructions as to the presumption of innocence which surrounded a prisoner on trial, but the instruction given on the subject of a reasonable doubt has gone no further in explaining or defining such a doubt than to state that the doubt ‘ ‘must be a reasonable, a sensible doubt, and not a mere possible doubt,” and that *336it must be arrived at from the- evidence in the case. There is no error in this explanation. Serious doubts, are entertained that the attempts of judges to define a reasonable doubt aids jurors in the performance of their duties in criminal trials, (Thompson on Trials* section 2463 et seq.; McGuire vs. People, 44 Mich., 286, 290, note; Lovett vs. State, L. R. A. Book 17, page 705, note); but whether ox not they have, we-need not decide. While we are satisfied that the explanation or definition to be found in Lovett vs. State, supra, which was decided subsequently to the trial of the case now before us, may be safely given in any criminal trial, and it does not occur to us that harm, will ever result from giving it, still it can not be denied that it or any other correct explanation or definition is but a statement in different language of ivhat is implied by the language used by the judge in the case at bar, or by any words which convey to the jury the meaning that the doubt must be a reasonable, and not a mere possible doubt, and that the doubt, must arise from the evidence. The language ttsed, and that requested, mean one and the same thing, and if Ave reverse this judgment and grant a new trial solely on this ground, when there is nothing else in the record of Avhich the reversal can b.e predicated, our action will have no other basis than the assumption that the trial judge had erred in deeming language-used by him sufficient to convey to th.e minds of the jurors, Avhom he had before- him.,, a correct idea of a reasonable doubt, in. holding that the words of the rejected instruction under-discussion were- not essential *337to give that body a proper understanding of their duties in the premises. In Commonwealth vs. Costley,. supra, it was held that “moral certainty” and “ proof.' beyond a reasonable doubt” are synonymous terms,, and that no-exception lies in a capital case to a refusal to use the term “moral certainty,” if an equivalent expression is used. And in the same case it is said, citing Commonwealth vs. Tuttle, 12 Cush., 502 ; Commonwealth vs. Cobb, 14 Gray, 57; Commonwealth vs. Harman, 4 Penn. St., 269, 274; Regina vs. White, 4 Fos. & F., 383 and note, that instructions that the jury should be satisfied of the defendant’s guilt beyond a. reasonable doubt, have often been held sufficient without further explanation. In Wooten vs. State, 24 Fla., 335, 5 South. Rep., 39, the instruction was that the law presumes every man innocent until he is. proven guilty by proper legal evidence, and if there is any reasonable doubt of the defendant’s guilt, he should be acquitted, and that a reasonable doubt was not a capricious or whimsical doubt, but one arising naturally from the testimony, and if the jury had such a doubt the defendant was entitled to the benefit of it and should be acquitted ; and this eharge was held to be in the usual language and sufficient, and it was further held that there ivas, in view of this charge, no error in refusing to instruct the j ury that the presumption of innocence was to be regarded in every case as a matter of evidence, to the benefit of which the defendant was entitled. The charge now under consideration is in substance the same as the one thus ap.~ *338proved by this court. Where the testimony in a criminal cause is such that it produces an abiding conviction to a moral certainty of the guilt of the accused there is no reasonable doubt; whatever doubt may co-exist with such a state of proof is not reasonable ; Lovett vs. State, supra; and in giving the definition presented by the rejected instruction it would seem that the negation or absence of such a condition of proof has been taken as the basis for framing the offered definition ; People vs. Finley, 38 Mich., 482, 483, note ; still if the jury had no reasonable doubt arising from the evidence of the prisoner’s guilt, the result was that that testimony produced in their minds an abiding conviction to a moral certainty of the guilt of the accused. We can not see that we can say it was error to refuse the charge under the circumstances ; or that the instruction was essential to the prisoner. If it be that a different conclusion would follow where the testimony was such as to render the correctness of the verdict doubtful, which we do not see, the fact here, as indicated below, is that the testimony clearly sustains the verdict, and we are satisfied that no injury could have resulted to the accused from the refusal complained of. Pate vs. People, 8 Ill., (3 Gilman), 644 ; Kennedy vs. People, 40 Ill., 488.
II. The second assignment of error is that the verdict is against the charge of the court. The charge which the brief of counsel for plaintiff in error designates as having been disregarded or violated by the finding of the jury was one predicated nearly alto*339.gether, if not entirely, upon the statement of the prisoner, that the deceased had run his hand in his bosom, (as to draw a pistol on him) when the prisoner cut the deceased. It gives the law as it is usually given when the killing is done under circumstances justifying a reasonable apprehension of the loss of life or of sustaining great bodily harm. The answer to the assignment and what is' said under it is that the verdict shows conclusively that no credence was given by the jury to the statement of the prisoner or the pretended defense.
III. The first, third and fourth assignments are, in substance, that the evidence does not sustain the verdict, and that the benefit of a reasonable doubt was not given by the jury to the defendant. It is said in support of these assignments that it is an undenied and undisputed fact that throughout the whole transaction between the deceased and the prisoner, the deceased was the aggressor, that he held in his hands a bottle which he was flourishing in a threatening manner, and at the same time, in the vilest of language, threatening the accused with great personal violence; and that during these violent demonstrations, and in sudden heat of passion, and without any premeditated design to effect death, the prisoner struck the the fatal blow; and that the lick was a back-hand lick, and was given by the prisoner suddenly and under great provocation, and in the heat of passion, he holding the knife in his left hand.
It is not proper or necessary that the reports should be encumbered with the testimony in cases of this *340kind, particularly where counsel dispose of it by general assertions without any attempt, either by a review of the statements of the witnesses or otherwise, to-support such assertions ; still in this case, without recognizing any obligation to do so, we present the evidence to meet the attack of counsel. Remembering ás we must that the question of the credibility of witnesses is one for the jury,' and not for the appellate court, we are entirely satisfied that an examination of the accompanying statement of the evidence will produce a clear conviction that the guilt of the prisoner is fully made out, and that the assertions of counsel, are without support.
The judgment is affirmed.